Citation Nr: 1746626	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for left knee disability.

3. Entitlement to a rating in excess of 10 percent for a right foot march fracture of the second metatarsal (hereinafter referred to as "a right foot disability"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2011, August 2011, and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the June 2011 rating decision, the RO declined to reopen a previously denied claim for service connection for back strain, and denied service connection for a left knee disability.  

In the August 2011 rating decision, the RO increased the rating for Veteran's service-connected right foot disability from noncompensable to 10 percent from February 14, 2011.  The Veteran filed a timely appeal as to the assigned rating in May 2012.  In July 2012, the RO continued the rating of 10 percent for the service-connected right foot disability.

In a February 2014 substantial appeal via VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In April 2017, the Veteran was informed that his hearing had been scheduled for May 2017.  Later that month, he submitted a letter stating that he was unable to travel and that he wished for a Veterans Law Judge to decide his case.  Thus, the Board finds that the Veteran has requested to withdraw his hearing, and the Board will decide the case on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a February 1973 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the February 1973 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim of service connection for a back disability.

3.  The Veteran's right foot disability more nearly approximates a moderately severe disability. 


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied the claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).
 
2.  The additional evidence received since the January 1997 decision is not new and material, and the claim of service connection for a back disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for a rating of 20 percent, but not higher, for a right foot disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.71a, DC 5284.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has not been received.  The Veteran's claim for service connection for a back disability was denied because there was no evidence of an in-service injury, or a nexus between the Veteran's current back disability and service.  To reopen the claim, there would have to be new evidence that related to either basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In a February 1973 rating decision, the RO denied service connection for a back disability.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the February 1973 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the February 1973 rating decision included the Veteran's service treatment records (STRs) and a VA examination.  In particular, the January 1973 VA examination report reflects the Veteran's statements concerning his in-service motor vehicle accident (MVA) in 1946, his allegations of a back injury at the time of the MVA, his continuous symptoms of back pain since service, and a diagnosis of back strain with old disc injury.  

Relevant evidence received more than one year since the February 1973 rating decision includes VA treatment records indicating chronic back pain, and statements from the Veteran alleging that he injured his back during service at the time of the 1946 MVA and his history of continuous back pain. 

Unfortunately, this new evidence is cumulative to evidence of record at the time of the February 1973 rating decision.  The Veteran's statements and the new medical treatment records do not relate to an unestablished fact necessary to substantiate the merits of the claim.  To the contrary, the January 1973 VA examination and VA treatment records and lay statements prior to and since the February 1973 rating decision reflect that the Veteran had continuous back pain, which he contended was due to the 1946 MVA.  There is no new and material evidence, such as a medical opinion linking his current back problems with an in-service injury, which would either relate to the basis for the prior denial or that could reasonably substantiate the claim were the claim to be reopened.

Thus, the new evidence, by itself or when considered in conjunction with the evidence previously of record, while new, is not material.  Therefore, the Board finds that the claim of service connection for a back disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran' right foot disability is currently rated under DC 5284 for other foot injuries.  The Veteran filed his claim for an increased rating in February 2011.  A March 2011 VA examination report indicates that the foot condition most responsible for the Veteran's right foot disability is pes planus.  However, a July 2011 VA examination report states that the foot condition most responsible for the Veteran's right foot disability is painful right foot with pes planus, degenerative arthritis, hallux valgus, and mallet toes, all of which were residuals of his in-service march fracture of the second metatarsal.  As such, the Board will review the evidence of record and apply the most appropriate DC based on his symptoms.

Pes planus (flatfoot) is rated under DC 5276.  Pursuant to DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, and pain on manipulation and use of the feet, bilateral or unilateral, is rated as 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, is rated as 20 percent disabling for a unilateral disability, and is rated as 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated as 30 percent disabling for a unilateral disability, and is rated as 50 percent disabling for a bilateral disability.  

Under DC 5277, bilateral weak foot, a symptomatic condition secondary to many constitutional conditions characterized by atrophy of the musculature, disturbed circulation, and weakness, is rated at a minimum of 10 percent.

DC 5278 for acquired claw foot (pes cavus) provides a 10 percent rating for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 20 percent rating is warranted for unilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads; and a 30 percent rating is warranted for bilateral pes cavus with the same symptoms.  A 30 percent rating is warranted for unilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity; and a 50 percent rating is warranted for bilateral pes cavus of the same symptoms.

Under DC 5279, unilateral or bilateral anterior metatarsalgia (Morton's disease) is rated as 10 percent disabling.

Under DC 5280, unilateral hallux valgus operated with resection of metatarsal head is rated as 10 percent disabling; and unilateral hallux valgus, severe, if equivalent to amputation of the great toe, is rated as 10 percent disabling.  DC 5281 instructs to rate unilateral and severe hallux rigidus as severe hallux valgus, not to be combined with claw foot ratings.

DC 5282 provides rating criteria for hammer toe with a noncompensable evaluation for single toes, and a 10 percent rating for all toes, unilateral without claw foot.

DC 5283 provides rating criteria for malunion or nonunion of tarsal or metatarsal bones.  A moderate criteria warrants a 10 percent disability rating, a moderately severe criteria warrants a 20 percent disability rating, and a severe criteria warrants a 30 percent disability rating.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.

DC 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation. A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot. 

A February 2011 VA examination report reflects that the Veteran was unable to stand for more than a few minutes and able to walk for a quarter of a mile.  Symptoms in his right foot included pain while standing, walking, and at rest; swelling while standing, walking, and at rest; fatigability while standing and walking; stiffness while standing and walking; weakness while standing and walking; and lack of endurance while standing and walking.  Pain, swelling, fatigability, weakness, and lack of endurance were located in the arch of the foot.  There was evidence of tenderness and weakness over the arch and second metatarsal with strength of four out of five.  There was no hammer toes, hallux valgus or rigidus, skin or vascular abnormality, pes cavus (clawfoot), and malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment with nonweight-bearing and weight-bearing reflected inward bowing partially correctable with manipulation, and no pain or spasm on manipulation.  There was forefoot malalignment correctable by manipulation and painful, but no midfoot malalignment.  There was mild pronation with an arch present on nonweight-bearing but not with weight-bearing, and there was no pain on manipulation.  The location of weight-bearing was over the great toe.  There was mild muscle atrophy of the right foot and an antalgic gait with a cane.  

The examiner diagnosed moderate pes planus of the bilateral feet, degenerative arthritis of the bilateral feet, and traumatic arthritis of the second right metatarsal.  The examiner found that the Veteran's bilateral foot disability impacted his occupation activities because it decreased his mobility, and resulted in problems with lifting and carrying due to pain.  The examiner also noted that the disability would result in severe problems with exercising and chores; moderate problems with shopping, recreation, traveling, and driving; mild problems with bathing and dressing; prevented the Veteran from playing sports; and had no effect on feeding, grooming, and toileting.  

A July 2011 VA examination report reflects right foot pain in the metatarsal, especially in the first and second toes; and moderate hallux valgus and mallet toe deformity.  The Veteran reported being able to stand for 15 to 30 minutes and walk a quarter of a mile.  There was no evidence of abnormal weight-bearing in the feet.  X-rays revealed mild pes planus; small plantar calcaneal spurs; marked dorsiflexion of the second through fifth toes; mild dorsiflexion of the great toe; and moderate hallux valgus, which was increased since the prior study in December 2008 with cystic and hypertrophic changes in the first metatarsal head and medial soft tissues prominence.  Identified symptoms included pain while standing and while walking, swelling while standing and walking, stiffness while standing and walking, fatigability while standing and walking, and lack of endurance while standing and walking.  The pain, swelling, stiffness, fatigability, and lack of endurance was located at the plantar metatarsophalangeal joint.  The Veteran used corrective shoes and orthotic inserts with fair efficacy.  There was painful motion and tenderness of the great toe over the plantar metatarsophalangeal surface of the first and second toes.  There was no claw foot, but there was mallet toe of the second and third digits, as well as hallux valgus or rigidus with angulation and dorsiflexion at the first metatarsophalangeal joint and stuff of the joint at 35 degrees of angulation with marked stiffness and pain.  There was mild pronation with an arch present on nonweight-bearing.  There was pain on manipulation.  The location of the weight bearing line was medial to the great toe.  The Veteran walked gingerly to avoid putting as much pressure on the right metatarsophalangeal joint as possible.  An examination of the left foot was normal except for stiffness in the toes while standing and walking, mild pronation with an arch when nonweight-bearing and no arch when weight-bearing, and the location of the weight-bearing line over the great toe.  The examiner found that the Veteran's foot disability moderately impacted his ability to do chores, shop, exercise, and participate in recreation; mildly impact his ability to do sports; and did not affect his ability to travel, feed, dress, bathe, toilet, groom, and drive.

VA treatment records dated in June 2012 document a podiatry consultation.  The Veteran experienced pain to palpation of the medial calcaneal tubercle of the right foot, pain to plantar right third intermetatarsal space, positive Mulders sign of the right foot, and no pain of any other pedal site.  The impression was right foot neuroma right third interspace, and plantar fasciitis.  X-rays revealed moderate hallux valgus with osteoarthritic changes in the first metatarsophalangeal and interphalangeal joints with prominence of the first metatarsal head and soft tissue medially at the first metatarsal head; marked dorsiflexion of the phalanges especially two to five correlating with hammertoe deformities; and small plantar and retrocalcaneal spur.

A July 2012 VA examination report documents that the Veteran was unable to stand for more than 10 minutes, walk for more than one-quarter of a mile, or carry more than 10 pounds.  There was a diagnosis for Morton's neuroma, hallux valgus, hammer toes, and foot injuries (fracture of second metatarsal of the right foot).  The Veteran reported progressive pain in the right foot with swelling and reduced ability to walk and bear weight.  Pain was moderate in intensity and occurred daily for hours.  He was seen by podiatry and had several Marcaine injections in the foot with partial temporary relief.  The examiner found Morton's neuroma and metatarsalgia in the right foot; hammer toes in the bilateral second, third, fourth, and fifth toes; and mild to moderate bilateral hallux valgus.  There was no hallux rigidus, pes cavus, malunion or nonunion.  He had moderately severe other foot injuries in the right foot, and constantly used his cane and orthotic inserts.  X-rays showed bilateral arthritis in multiple joints of the feet.  

Upon review of the evidence of record and giving the Veteran the benefit of the doubt, the Board finds that a rating of 20 percent, but not higher, is warranted for the entire appeal period. 

The evidence shows that the Veteran's right foot deformity more closely approximated a moderately severe disability under DC 5284.  In February 2011, the Veteran had mild pes planus with tenderness and pain, as well as mild muscle atrophy.  The examiner noted that the Veteran would have severe problems with exercising and chores; moderate problems with shopping, recreation, traveling, and driving; mild problems with bathing and dressing; prevented the Veteran from playing sports; and had no effect on feeding, grooming, and toileting.  Likewise, in July 2011, the Veteran had mild pes planus, but also degenerative arthritis, mallet toes of the second and third digits, as well as hallux valgus or rigidus with angulation and dorsiflexion at the first metatarsophalangeal joint and stiff of the joint at 35 degrees of angulation with marked stiffness and pain.  The examiner found that the Veteran's foot disability moderately impacted his ability to do chores, shop, exercise, and participate in recreation; mildly impact his ability to do sports; and did not affect his ability to travel, feed, dress, bathe, toilet, groom, and drive.  The June 2012 VA treatment records also noted moderate hallux valgus with osteoarthritic changes, but also right foot neuroma at the right third interspace, plantar fasciitis, marked dorsiflexion of the phalanges especially two to five correlating with hammertoe deformities; and small plantar and retrocalcaneal spur.  In addition, the July 2012 VA examiner found that the Veteran had moderately severe foot injuries; Morton's neuroma and metatarsalgia in the right foot; hammer toes in the bilateral second, third, fourth, and fifth toes; and mild to moderate bilateral hallux valgus.  From February 2011 to July 2012, the Veteran maintained that he could stand around 10 minutes and walk no more than one-quarter of a mile.  

The Board has also considered all other DCs as described above, however the Board finds that that no other DC alternatively provides a basis for any higher or additional rating for the Veteran's right foot disability.  Under DC 5276 for pes planus, the evidence shows that the Veteran had, at most, moderate pes planus.  The evidence clearly shows weight-bearing line over the medial to great toe, inward bowing of the Achilles heel tendon, and pain on manipulation; however, there was no evidence of characteristic callosities, marked deformity, or indication of pain on manipulation and use accentuated.  Under DC 5277, while the Veteran had atrophy of the musculature and weakness secondary to many constitutional conditions, the maximum rating under this criteria is 10 percent.  Under DC 5278, while the Veteran did not have claw foot, he was diagnosed with mallet toes, which is analogous to claw foot.  However, the condition only affected his second and third toes and dorsiflexion of his great toe with weakness in the second metatarsal head, which would warrant a 10 percent rating.  Likewise, Morton's neuroma, which was diagnosed in July 2012, warrants a 10 percent rating under DC 5279; and the maximum rating for hammer toes under DC 5280 is also 10 percent.  Finally, to the extent that the Veteran may experience arthritis affected by his bilateral foot disabilities, arthritis is rated on the basis of limitation of motion of the part affected, and as limitation of motion is a factor for consideration under DC 5284, such limitation is already contemplated in the assigned ratings.  The Board points out that the rule against pyramiding provides that evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  See C.F.R. § 4.14.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

For the foregoing reasons, a rating of 20 percent, but not higher, is warranted for right foot disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284.


ORDER

New and material evidence was not received to reopen a previously denied claim of entitlement to service connection for a back disability, and the application to reopen is denied.

Entitlement to a disability rating of 20 percent, but not higher, for a march fracture of the second metatarsal of the right foot from February 14, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims for entitlement to service connection for a left knee disability.

The Veteran contends that he injured his knee at the time of his 1946 MVA when he was thrown out the windshield of his car and that he has had continuous symptoms of knee pain since then.  The Board notes that the Veteran has been consistent in his allegations of continuous left knee pain, and that there is no evidence contradicting his allegations that he injured his left knee during service.  As such, the Board finds him competent and credible to assert that he first injured his left knee during his in-service MVA.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Nevertheless, the Veteran has also alleged that his left knee disability is due to his service-connected right foot disability.  The Veteran has had a left total knee replacement (TKR).  

Given the Veteran's allegations that he injured his left knee during his 1946 MVA, as well as his contentions that his left knee problems may be due to his service-connected right foot disability; the Veteran's left TKR; and the fact that the Veteran has not been provided with a VA examination, the Board finds that a VA examination and opinion to address the nature and etiology of the Veteran's left knee disability is warranted.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the claim remaining on appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

If the Veteran cannot attend the VA examination, the AOJ should obtain a medical opinion from an appropriate medical professional based on review of the claims file.

The examiner should first identify all current disabilities of the left knee.
 
Then, as to any such disability, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that any such disability is related to service, to include the Veteran's in-service 1946 MVA.

The examiner should then offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability is either (a) caused or (b) aggravated by the Veteran's service-connected right foot disability.

The examiner should discuss the Veteran's report that he has had recurrent left knee pain since service. 

The examiner must accept the Veteran's statements as to his in-service symptoms as competent and credible.

The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

2.  After completing any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


